Citation Nr: 1524628	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for a heart condition (claimed as post myocardial infarction and coronary artery disease), to include as secondary service-connected PTSD.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for a liver condition (also claimed as cirrhosis), to include as secondary to PTSD.

8.  Entitlement to service connection for a shave problem.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.

(A separate decision will be issued under a separate docket number for the motion as to whether clear and unmistakable error (CUE) was committed in the February 26, 2014 Board decision that denied an initial rating in excess of 30 percent for PTSD.)


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from September 1974 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

With respect to the increased rating claim for PTSD, the July 2011 rating decision granted service connection for PTSD and evaluated it as 30 percent disabling.  The Veteran appealed the decision.

The PTSD claim was before the Board in February 2014, at which time the Board denied the Veteran's appeal.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (the Court).  A December 2014 Court Order granted a Joint Motion for Remand (JMR), vacating the Board's decision to the extent that it denied the increased rating claim, and remanded the appeal to the Board for further adjudication.  The December 2014 JMR determined that the Board erred in not providing adequate statements of reasons and bases with respect to whether the Veteran's disability picture warranted a rating in excess of 30 percent.  The JMR specifically focused on the Veteran's panic attacks, orientation to time, impaired judgment, and consistent depression.

With respect to the Veteran's hepatitis claim, the Board notes that in May 2007, the Veteran filed a motion asserting clear and unmistakable error (CUE) in a September 1983 RO decision that originally denied the Veteran's service connection claim.  However, in a January 2013 claim, the Veteran stated he no longer intended to file a CUE motion on the matter, and instead sought to file a new claim.  Given these facts, the Board considers the Veteran's CUE motion to have been withdrawn.

The Board notes that on the Veteran's May 2014 VA Form 9, he requested a videoconference hearing before a member of the Board.  However, on a June 2014 VA Form 9, the Veteran indicated he no longer wanted a videoconference hearing and requested that his appeal be immediately sent to the Board.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The record reflects that after the final Supplemental Statement of the Case (SSOC) additional relevant evidence was received by the Board.  No subsequent SSOC was issued, but this is not necessary because the Board is remanding the Veteran's case for further development.

The issue of entitlement to service connection for substance abuse secondary to PTSD has been raised by the record in a January 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial rating in excess of 30 percent for PTSD, service connection for a heart condition, hypertension, hepatitis, a liver condition, erectile dysfunction, a shave problem, a hearing loss disability, tinnitus, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2008 rating decision denied the Veteran's petition to reopen a claim of entitlement to service connection for hepatitis.  He did not perfect an appeal of that decision, nor did he submit new and material evidence during the appeal period.

2.  The evidence received since the June 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis.

CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied the Veteran's petition to reopen a claim of service connection for hepatitis is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for hepatitis.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In an August 1983 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for hepatitis.  The claim was denied based on a finding that the Veteran's service and post-service treatment records did not show a diagnosis of hepatitis.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

The Veteran filed a petition to reopen his claim for hepatitis in May 1991.  A May 1991 rating decision denied the Veteran's petition to reopen.  The petition was denied based on a finding that the Veteran's hepatitis was due to willful misconduct.  The Veteran did not file an NOD or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

The Veteran filed a petition to reopen his claim for hepatitis in July 2007, which was denied in a June 2008 rating decision.  The claim was denied based on a finding that the evidence did not show the Veteran's hepatitis was due to an in-service risk factor other than what was considered willful misconduct.  The Veteran did not file an NOD or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a petition to reopen the previously denied claim for hepatitis in January 2013.  A July 2013 rating decision implicitly reopened the Veteran's claim for service connection for hepatitis and denied it on the merits.  The Veteran timely appealed the decision.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate the new and material question in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the June 2008 rating decision, the evidence of record consisted of the Veteran's service treatment and personnel records, medical records from the Virginia Department of Corrections and the Rappahannock-Rapidan Community Services Center, a hepatitis risk factors questionnaire received in December 2007, and several lay statements.  The claim was denied on the grounds that the evidence did not show the Veteran's hepatitis was caused by a risk factor other than behavior deemed willful misconduct.

Since June 2008, the Veteran submitted a hepatitis risk factors questionnaire, received in July 2013.  The Board notes that the July 2013 questionnaire differs markedly from the December 2007 form.  Nevertheless, this evidence is new, as it was received by VA after the issuance of the June 2008 rating decision and could not have been considered by prior decision makers.  Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for hepatitis is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2014).  To that extent only, the claim is granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for hepatitis is warranted.


REMAND

The Board notes the Veteran has not been afforded VA examinations pertaining to his claims for erectile dysfunction, heart condition, hypertension, hepatitis, and cirrhosis of the liver, which he asserts are secondary to his service-connected PTSD, or his claimed bilateral hearing loss, tinnitus, and shave problem.  

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  For secondary service connection claims, a service-connected disability replaces the in-service element.  See 38 C.F.R. § 3.310 (2014).

The Veteran's treatment records indicate he has diagnoses of coronary artery disease and post myocardial infarction, hypertension, hepatitis, and cirrhosis of the liver.  The Veteran's treatment records do not indicate diagnoses of erectile dysfunction, a "shave problem," bilateral hearing loss, or tinnitus.  However, the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain or identifying conditions capable of lay diagnosis.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  As such, the Board will afford the Veteran the benefit of the doubt regarding the existence of his claimed symptoms.  

With respect to the secondary service connection claims, the Veteran is service-connected for PTSD.  As to the direct service connection claims, the Veteran's service treatment records show he was treated for a "shave problem" in service, which was diagnosed as a rash.  Additionally, given the Veteran's military occupational specialty as a UH-1 Helicopter Mechanic, in-service traumatic noise exposure is conceded.  

Therefore, because the record lacks sufficient competent medical evidence as to whether the Veteran's claimed heart condition, hypertension, hepatitis, cirrhosis of the liver, and erectile dysfunction disabilities were caused or aggravated by his service-connected PTSD, or whether his claimed shave problem, bilateral hearing loss, and tinnitus were caused by or related to service, the Veteran should be afforded VA examinations.

Although the Veteran is incarcerated, his incarceration does not negate VA's statutory obligation to assist in the development of his claims. 38 U.S.C.A. § 5103A (West 2014).  Further, the Court has indicated that even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The Manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  The AOJ should undertake to provide the Veteran an examination in accordance with these provisions.

In a March 2014 letter, the Veteran wrote that his PTSD had worsened.  Specifically, that his nightmares and panic attacks had increased, and his depression had worsened in severity.  Thus, a contemporaneous VA medical examination of the Veteran's PTSD is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a March 2014 statement, the Veteran indicated that his PTSD had affected his employability.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran in order to request that he provide the name and address of any VA or non-VA healthcare provider who has treated him for his service-connected PTSD and other claimed disabilities since service, to include prison health records.

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure the same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After associating any outstanding medical records with the claims file, take all reasonable measures to schedule the Veteran for the examinations requested below.  This includes determining the appropriate prison official with the authority to make a decision on this matter and obtaining a definitive answer from that official.  Confer with the appropriate official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d.

If that is not possible, address the feasibility of scheduling the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense with an appropriate Disability Benefits Questionnaire (DBQ); or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examinations should be scheduled at the prison.  If none of the options are feasible, fully explain why none of the examinations could be scheduled. 

3.  If it is possible for the Veteran to be examined, schedule the Veteran for appropriate examinations to determine the nature and etiology of his claimed heart condition, hypertension, hepatitis, cirrhosis of the liver, erectile dysfunction, and shave problem disabilities.  Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition is related to active service.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition was caused by service-connected PTSD.

c)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected PTSD.

d)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to active service.

e)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by service-connected PTSD.

f)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected PTSD.

g)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis is related to active service.

h)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis was caused by service-connected PTSD.

i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected PTSD.

j)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cirrhosis of the liver is related to active service.

k)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cirrhosis of the liver was caused by service-connected PTSD.

l)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cirrhosis of the liver is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected PTSD.

m)  Does the Veteran have erectile dysfunction?

n)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is related to active service.

o)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by service-connected PTSD.

p)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected PTSD.

q)  Identify any diagnosed skin disorder of the face.  Then determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder of the face is related to active service, to include the Veteran's in-service "shave problem."

If aggravation is found for any of the above claimed disabilities, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's claimed disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is also directed to the various lay statements regarding the Veteran's in-service and post-service symptoms, as well as treatise evidence submitted by the Veteran.  Laypersons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, schedule the Veteran for an audiological examination.  The written report must reflect that the electronic record was reviewed.  Based on the review of the Veteran's electronic record, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed bilateral hearing loss disability is related to active service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's claimed tinnitus is related to active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

5.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his PTSD.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by PTSD, which may affect his ability to function and perform tasks in a work setting.

6.  Conduct any other development deemed necessary for the adjudication of the TDIU claim.

7.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


